BARKETT, Justice.
We have for review Ferguson v. State, 481 So.2d 924 (Fla. 2d DCA 1985) (on rehearing). In that case, the district court certified the following question as being of great public importance:
*868IS THE DETERMINATION OF A DEFENDANT AS A HABITUAL FELONY OFFENDER PURSUANT TO SECTION 775.084 A SUFFICIENT REASON FOR DEPARTURE FROM THE RECOMMENDED RANGE OF THE SENTENCING GUIDELINES?
Id. at 925. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
This case is controlled by our decision in Whitehead v. State, 498 So.2d 863 (Fla.1986). Accordingly, we answer the certified question in the negative and remand this case to the district court with directions to remand to the trial court for resentencing.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, EHRLICH and SHAW, JJ., concur.
OVERTON, J., dissents.